Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                   DETAILED ACTION
                                                    

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are either directed to a system, method or computer readable medium which are one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 11 as the claim that represents the claimed invention for analysis and is similar to method claim 1 and computer readable claim 20.  


Claim 11 recites: 
A computing system comprising: at least one hardware processor; and one or more non-transitory computer readable media containing instructions that, when executed by the at least one hardware processor, cause the computing system to perform operations comprising: 
receiving a first electronic remittance corresponding to a first electronic payment directed to a first payee; 
determining that the first electronic remittance is in a first, unrecognized format, and responsively presenting, to at least one user associated with the first payee, a user interface for matching electronic remittances to electronic payments;
 receiving, via the user interface, field-mapping information that maps at least one data field in the first format to at least one data field in a second, recognized format; 
receiving a second electronic remittance corresponding to a second electronic payment directed to the first payee; 
determining that the second electronic remittance is in the first format, and responsively using the field-mapping information to convert the second electronic remittance to the second format; 
matching the converted second electronic remittance to the second electronic payment based on at least one data field in the second format; and 
providing, to a payee computing system associated with the first payee, a payment file that indicates a match between the second electronic remittance and the second electronic payment.
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.
More specifically, the claim elements that are in bold above, which covers performance of the limitation as a commercial or legal activity (commercial or legal interactions; business relations), of reconciliation of electronic receivables), (e.g,  receiving a first electronic remittance corresponding to a first electronic payment directed to a first payee; determining that the first electronic remittance is in a first, unrecognized format, and responsively presenting, to at least one user associated with the first payee, matching electronic remittances to electronic payments;  receiving, field-mapping information that maps at least one data field in the first format to at least one data field in a second, recognized format; receiving a second electronic remittance corresponding to a second electronic payment directed to the first payee; determining that the second electronic remittance is in the first format, and responsively using the field-mapping information to convert the second electronic remittance to the second format; matching the converted second electronic remittance to the second electronic payment based on at least one data field in the second format; and providing, to a payee a payment file that indicates a match between the second electronic remittance and the second electronic payment.)
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation a certain method of a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  
   Therefore Claims 1, 20 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract).
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include:  (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h).  
At least the two “receiving steps”, (receiving a first electronic remittance…; receiving a second electronic  remittance..)  and the “providing step”, akin to transmitting, (providing to a payee computing system.. a payment file) are steps are recited at a high level of generality and amounts to mere data gathering, which is a form of extra-solution activity.
Claim 11 includes the following additional elements:
-A hardware processor
-One or more non-transitory computer readable media
-A user interface
The hardware processor, the computer readable media and the user interface are  recited at a high level of generality and being used in its ordinary capacity and are being used as a tool for implementing the steps of the identified abstract idea, see MPEP 2106.05(f), where applying a computer or using a computer as a tool to perform the abstract idea is not indicative of a practical application.
Therefore there are no additional elements in the claim that amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use.
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1,11, 20 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception. 

At least the two  “receiving steps”, and “providing step”, akin to transmitting are considered to be extra-solution activity and it does not appear to be more than what is considered well-understood, routine, conventional activity in the field (WURC), when it is claimed in a merely generic manner (as it is here).  The MPEP provides support that the additional limitations in the claim are directed to well-understood routine and conventional steps:
MPEP 2106.05(d) II recites:
II. ELEMENTS THAT THE COURTS HAVE RECOGNIZED AS WELL-UNDERSTOOD, ROUTINE, CONVENTIONAL ACTIVITY IN PARTICULAR FIELDS
Because examiners should rely on what the courts have recognized, or those of ordinary skill in the art would recognize, as elements that describe well-understood, routine activities, the following section provides examples of elements that have been recognized by the courts as well-understood, routine, conventional activity in particular fields. It should be noted, however, that many of these examples failed to satisfy other Step 2B considerations (e.g., because they were recited at a high level of generality and thus were mere instructions to apply an exception, or were insignificant extra-solution activity). Thus, examiners should carefully analyze additional elements in a claim with respect to all relevant Step 2B considerations, including this consideration, before making a conclusion as to whether they amount to an inventive concept.
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681,1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); 

The MPEP further recites with respect to claims directed to insignificant solution activity:
2106.05(g)    Insignificant Extra-Solution Activity
Selecting a particular data source or type of data to be manipulated: 

iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); and

 Mere instructions to implement an abstract idea on or with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claims 1, 11 & 20 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
The dependent claims (2-10, 12-19) further define the abstract idea that is present in their respective independent claims (1, 11) and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims 2-10, 12-19 are directed to an abstract idea.  Thus, claims 1-20 are not patent-eligible.

No Prior Art rejections
Based on prior art search results, the prior art of record neither anticipates or renders obvious the claimed subject matter as a whole either taken alone or in combination.
The prior art of record does not teach mapping first payee electronic remittance data that was received in an unrecognized format, to at least one data filed in a second recognized format and determining that the payee electronic remittance data is in the first format and using the field mapping information to covert the second electronic remittance to the second format.

The closest prior art of record are:
1)	US 2009/0112662 to Mullen et al, which discloses, “ A method begins by storing payment request data, which, for a client, includes a payables profile and an accounts payable data file. The method continues by receiving payment remittance information subsequent to initiation of a payment in accordance with the payment request data. The method continues by storing the payment remittance information. The method continues by consolidating the payment remittance information and the payment request data to produce consolidated payment data. The method continues by generating at least one report based on the consolidated payment data. 
2)	US 2008/0021822 to Hinton et al, which discloses,” An embodiment of the present invention is directed to a computer implemented method or system for managing receivables which may involve maintaining a repository for receivables data comprising payment data; applying one or more automated rules to the payment data for identifying an exception wherein the exception represents a discrepancy between an actual payment and an expected payment; forwarding the exception to one or more designated recipients for resolution; tracking the exception; evaluating the exception to determine a root cause of the discrepancy; and storing data associated with the exception in the repository. 
3)	US 2007/0265887 to McLaughlin et al, discloses, “ Embodiments of an electronic business process are described. The process comprises a remittance component for automatically converting paper and electronic remittance and payment data into validated electronic information that is compliant with HIPAA Administrative Simplification standards; an electronic health record component for updating personal and electronic health records of a patient receiving treatment from a health professional; and a dashboard component providing reporting functions to at least one of the patient, the health professional and a payer of fees for the treatment. The remittance component creates a balanced remittance that includes reason and remarks codes as pulled from the payer's explanation of benefits. A comparison of claim to remittance to payment is conducted prior to passing on to the provider's practice management system. The enhanced information is gathered in a centralized database to allow the system to create a remittance that will auto-post into the practice management system at a higher percentage than if only processing the payer's electronic remittance advice without the enhanced information. 
4)	US 2008/0109256 to Christen discloses,” A system improves payment claims transactions by analyzing payments transactions to update payment edit rules according to information derived from the transactions. A system adapts rules used for processing claim adjudication data provided by a payer organization concerning a claim for reimbursement for provision of healthcare to a patient previously submitted to the payer organization in a claim. The system includes a data processor for parsing claim adjudication data provided by a specific payer organization in an electronic transaction message to identify data comprising, (a) a payer organization identifier and (b) a reason for rejection of a claim. A rules processor automatically generates a payer specific rule for use in pre-processing a claim for submission to the specific payer identified by the payer organization identifier by translating data comprising the reason for rejection into a logical expression resolvable using data elements in a claim. A rules repository accumulates data representing automatically generated payer specific rules for pre-processing a claim for submission to the specific payer. 

                                                            



                                                           CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Z SHAIKH whose telephone number is (571)270-3444. The examiner can normally be reached M-T, 9-600; Fri, 8-11, 3-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        9/29/2022